Citation Nr: 0421066	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  99-03 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
thoracic strain.

3.  Entitlement to an effective date earlier than April 14, 
1997, for the award of a 10 percent evaluation for service-
connected thoracic strain.  

4.  Entitlement to an effective date earlier than April 14, 
1997, for the award of a 40 percent evaluation for service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the evaluation for the 
veteran's service-connected thoracic and lumbosacral strain 
disability was increased from 10 percent to 20 percent, 
effective April 14, 1997.  

In a September 1999 rating decision, the RO determined that 
thoracic strain and lumbar strain would be rated separately.  
The RO assigned a 40 percent evaluation for lumbosacral 
strain and a 10 percent evaluation for thoracic strain, 
effective from April 14, 1997.  As the disabilities are now 
rated separately, the issue of entitlement to an earlier 
effective date for the increased evaluation(s) has been 
recharacterized as shown on the first page of the present 
decision.  

Although during the pending appeal an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (holding that when veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, RO and Board are required to construe 
the appeal as an appeal for the maximum benefit allowable by 
law or regulation and thus to consider all potentially 
applicable disability ratings).

The Board remanded the appeal in June 2003 for the RO to 
consider whether any additional notification or development 
action was required under the provisions of The Veterans 
Claims Assistance Act of 2000 (VCAA).  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002) (even though the Board had advised the 
veteran of the new statute).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In a supplemental statement of the case issued in August 
2003, the RO continued the evaluations assigned and the 
denial of an effective date earlier than April 14, 1997 for 
the increased evaluations.  The claim has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The credible and probative evidence establishes that the 
veteran's thoracic strain is manifested by subjective 
complaints of pain, tenderness to palpation, and complaint on 
midline percussion, but not by limitation of motion or by 
more than moderate impairment.

2.  The credible and probative evidence establishes that the 
veteran's lumbosacral strain is manifested by subjective 
complaints of pain, tenderness to palpation, complaint on 
midline percussion, and limitation of motion with pain at the 
terminal degrees considered as severe impairment.

3.  It is not factually ascertainable that a 10 percent 
evaluation was warranted for the veteran's thoracic strain at 
any time during the year immediately prior to April 14, 1997, 
which is the date on which the veteran filed an informal 
claim for an increased evaluation.

4.  It is not factually ascertainable that a 40 percent 
evaluation was warranted for the veteran's lumbosacral strain 
at any time during the year immediately prior to April 14, 
1997, which is the date on which the veteran filed an 
informal claim for an increased evaluation.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for thoracic strain are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic Code 5291 (prior to 
Sept. 26, 2003).  

2.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic Code 5292 (prior to 
Sept. 26, 2003); Diagnostic Code 5242 (effective Sept. 26, 
2003).

3.  The criteria for an effective date prior to April 14, 
1997, for the assignment of a 10 percent evaluation for 
thoracic strain are not met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2003).

4.  The criteria for an effective date prior to April 14, 
1997, for the assignment of a 40 percent evaluation for 
lumbosacral strain are not met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2002 letter, the Board informed the appellant 
of the passage of the VCAA and its effect on his claims.  
Subsequently, in July 2003 the RO notified the appellant of 
the VCAA and the obligations of VA with respect to the duty 
to assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  In addition, 
the appellant was advised, by virtue of a December 1998 
statement of the case (SOC) and supplement statements of the 
case (SSOC) issued in October 1999 and in August 2003 during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
In April 2004 he was notified that there had been a change in 
the law regarding evaluation of disabilities of the spine.  
He had the opportunity to submit additional evidence.  To 
date, no additional evidence or argument has been received 
from the veteran.  We therefore believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a body of lay and medical evidence was 
developed with respect to the appellant's claims, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to VA increased 
benefits.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Thus, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran has 
been afforded VA Compensation and Pension (C&P) examinations.  
It appears that all obtainable evidence identified by the 
appellant relative to his claims for increased VA benefits 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran originally  sought entitlement to service 
connection for myofascial pain syndrome involving the back.  
Service medical records show that the veteran was separated 
for physical disability with severance pay for that 
condition.  He was afforded a VA Compensation and Pension 
(C&P) examination in June 1989, at which he complained of 
constant pain ranging from the middle of the back to the low 
back.  Clinical findings showed a full range of motion of the 
back, but with mild paravertebral muscle spasm of the 
thoracic spine and of the lumbar spine.  The diagnoses were 
myofascial pain syndrome, involving the back, symptomatic; 
and chronic lumbosacral strain, recurrent.   

Based upon a review of the above evidence, the RO granted 
entitlement to service connection for thoracic and 
lumbosacral strain in a rating decision in July 1989.  

On April 14, 1997, a statement was received from the veteran 
requesting a re-evaluation of his disability status.  He 
described his symptoms and the effect of his disability on 
his daily activities.  He said he had been gainfully employed 
since his discharge from the Army, but had to give up one 
type of job and felt limited that he could not work an extra 
job to supplement his income.  

With his informal claim the veteran submitted an 
authorization form for release of information from a 
chiropractor and the VA Medical Hospital in Phoenix, for 
treatment from 1991 to the time of his claim.  

The RO requested the private chiropractor's records and 
notified the veteran of doing so.  The veteran contacted the 
RO by telephone in July 1997 to state that the private 
chiropractor was out of business and his records were not 
available.  He also wrote in July 1997 that he was unable to 
contact that practitioner.  He also stated that he had 
stopped going to the chiropractor after several visits due to 
lack of relief and what he considered was bad quality of X-
ray evaluation.  He also indicated that he went to the VA 
Medical Center in 1993 for treatment of the pain in his low 
back.  

VA outpatient treatment records for the period from July 1991 
to June 1996 show that in July 1992, when seen for another 
disorder, he complained of low back pain.  In July 1993 the 
veteran presented with complaints of low back pain.  He was 
assessed with back pain and referred for physical therapy.  
He appeared to benefit from TENS (transcutaneous electrical 
nerve stimulation) treatment and was issued a TENS unit in 
August 1993, at which time physical therapy was discontinued.  
He was seen periodically for follow-up of his low back pain, 
for which he was prescribed medication.  On June 27, 1996, at 
a routine visit, he reported his condition as unchanged.  The 
impression was low back pain, stable.  

The veteran was afforded a VA C&P examination of his spine in 
July 1997.  The claims file was not available for review.  
The veteran reported a history of his symptoms and treatment 
in service and after service.  At the time of the examination 
he was under no active treatment.  He took medication for his 
back pain.  He was working in an office.  The clinical 
findings were that his gait was within normal limits, there 
was no sign of atrophy, he was able to walk on his toes and 
his heels, and he was able to squat to the ground.  His 
thoracic spine had full range of motion.  Range of motion 
testing for his lumbar spine showed flexion to 50 degrees, 
extension to 50 degrees, lateral bending to 30 degrees on 
each side, and 35 degrees on rotation.  He had pain at the 
limits of lateral bending and extension.  He had a negative 
straight-leg-raise, and had tight hamstrings with a popliteal 
angle of 120 degrees, bilaterally.  The left thigh was 1 cm 
smaller than the right thigh.  There was no scoliosis, no 
step-off, and no leg length discrepancies.  The assessment 
was mechanical low back pain without any neurological 
deficits.  The X-rays of the thoracic and lumbar spine were 
normal, showing no degeneration. 

The impression of a July 1997 CT scan was a normal CT scan of 
the lumbar spine; there was no evidence of a herniated 
intervertebral disc or spinal stenosis.  

Although the veteran wrote in July 1997 that he had gone to 
an occupational clinic in 1990 for a D.O.T. physical 
examination, when the RO requested that he supply identifying 
information, the veteran responded in April 1999 that he was 
never treated by any D.O.T. physician.  

The veteran was afforded another VA C&P examination of his 
spine in May 1999.  The examiner indicated that the veteran's 
claims file and the medical file were reviewed.  The veteran 
reported that he worked about seven hours a week and went to 
school about forty hours a week, consisting of both class and 
study for computers.  A March 1998 X-ray report of the 
lumbosacral spine revealed a minimal L4 osteophyte.  The 
veteran reported his medical history and symptoms.  He 
appeared in no acute distress.  He was able to rise from a 
chair "okay" and had essentially a normal gait.  He was 
able to walk on his heels and toes.  There was some 
tenderness to palpation of the lower thoracic plus lumbar 
spine regions, right and left in the musculature, right and 
left posterior superior iliac spine regions, right and left 
mid-buttock, also left lateral greater trochanteric region 
but not the right, and neither trochanteric bursa region.  
There was no muscle spasm in any area.  There was some 
complaint on midline percussion, both thoracic and lumbar 
spine regions.  Patellar reflexes were 1-2+ and symmetric, 
Achilles 2+ and symmetric.  Straight leg raising was negative 
bilaterally.  Upon sensory examination to pinwheel, he 
complained of some dullness on the lateral side of each foot.  
His calf measurements were 141/2 inches on the right and 14 3/8 
inches on the left.  The range-of-motion findings were 
flexion of 40-45 degrees, extension to 25 degrees, right side 
bending of 20-25 degrees, and left side bending to 25 
degrees.  He complained of pain at the terminal degrees of 
motion in the low back.  

The VA examiner commented that the veteran had symptomatology 
of the thoracic and lumbosacral spine regions without 
objective physical findings.  The condition was, therefore, 
undiagnosed.  His X-rays were interpreted as normal, and a 
minimal osteophyte noted at L4 was considered within normal 
limits and of no clinical significance.  The examiner further 
noted that the veteran had had a normal CT scan in July 1997.  
In conclusion, the examiner reported that functional 
impairment was rated as negligible, and that additional loss 
could not be stated in terms of degrees due to the 
significant subjective nature of the factors in this case.  


II.  Increased evaluations

A.  Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  
The Board notes that, where an increase in a service-
connected disability is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. 3.102, 4.3.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002). 

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the old version of Diagnostic Code 5291, moderate or 
severe limitation of motion of the dorsal spine warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(prior to Sept. 26, 2003).

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).  

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.  

Since the regulatory amendments are not yet readily available 
in the 2004 Code of Federal Regulations, the Board will set 
out the General Rating Formula for Diseases and Injuries of 
the Spine here:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.  

The notes to the General Rating Formula are:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months warrant a 60 
percent evaluation

Incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months warrant a 40 percent evaluation

Incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months warrant a 20 percent evaluation

Incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months warrant a 10 percent evaluation.  

Note (1):  For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment . 

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Where evaluation is based on limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

B.  Analysis

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine, 
effective September 26, 2003.  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to consideration of both the old and revised 
regulations.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation can 
be no earlier than the effective date of that change, and the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  

In April 1997, the veteran requested a reevaluation of the 
service-connected thoracic and lumbar strain.  The veteran 
was afforded a VA C&P examination of the spine in July 1997.  
After review of the examination report, the RO assigned a 20 
percent disability for thoracic and lumbar strain effective 
April 14, 1997.  The veteran disagreed and initiated this 
appeal.  After review of the report of a May 1999 VA C&P 
examination, the RO rated the disabilities separately and 
assigned a 10 percent rating for thoracic strain and a 40 
percent rating for lumbosacral strain effective April 14, 
1997.      

1.  Thoracic strain

Under the prior version of the regulations for evaluation of 
disorders of the spine, evaluation of the thoracic spine 
disability was under Diagnostic Code 5291, to be rated on 
limitation of motion of the dorsal spine.  The RO first 
considered that a separate evaluation was not warranted, or 
in essence, a zero percent evaluation, effective from April 
14, 1997.  However, after the May 1999 VA C&P examination, 
the RO awarded a 10 percent separate evaluation for the 
thoracic spine, effective from April 14, 1997.  

The clinical findings at the July 1997 VA examination showed 
full range of motion for the thoracic spine.  The report of 
the May 1999 VA examination did not include range of motion 
findings for the thoracic spine.  There was, however, 
tenderness to palpation of the lower thoracic spine and some 
complaint on mid-line percussion of the thoracic spine.  
There was no muscle spasm.  Under the regulations in effect 
prior to September 26, 2003, these findings show no more than 
moderate limitation of motion, warranting a 10 percent 
evaluation under DC 5291.  The veteran's thoracic strain is 
rated at 10 percent disabling, which is the maximum 
evaluation under DC 5291 for moderate or severe limitation of 
motion of the thoracic spine under the regulations in effect 
prior to September 26, 2003.

Under the amended regulations, a separate set of criteria for 
the thoracic (or dorsal) segment of the spine was excluded.  
The explanation for the exclusion was because the thoracic 
and lumbar segments ordinarily move as a unit and it is 
clinically difficult to separate the range of movement of one 
from that of the other.  The term "dorsal" was replaced 
with the term "thoracic".  Therefore, the amended 
regulations are not more favorable than the old regulations 
for evaluation of the thoracic spine.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code provides a basis for higher evaluation for 
the thoracic spine disability.  As there is no evidence that 
the veteran's thoracic spine is ankylosed, or has ever been 
fractured, 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5288 
(prior to Sept. 26, 2003) and DC 5235 (as of Sept. 26, 2003) 
are not for application.  There is no medical evidence of 
disc disease of the thoracic spine; therefore DC 5293 (prior 
to Sept. 26, 2003) and DC 5243 (as of Sept. 26, 2003) are not 
for application.

In summary, for the reasons and bases discussed above, the 
Board finds that the old version of the rating criteria is 
more favorable to the veteran, but, in any event, the 
preponderance of the competent and probative evidence of 
record is against granting an evaluation in excess of 10 
percent for the veteran's thoracic spine disability.

2.  Lumbosacral strain

The veteran seeks an increased evaluation for lumbosacral 
strain.  The RO awarded a 20 percent evaluation based on 
moderate limitation of motion of the lumbar spine, effective 
from April 14, 1997, and during the pending appeal assigned a 
40 percent evaluation based on severe limitation of motion of 
the lumbar spine, effective from April 14, 1997.

Evidence of record shows that range-of-motion findings for 
the lumbar spine at the July 1997 VA examination showed 
flexion to 50 degrees, extension to 50 degrees, lateral 
bending to 30 degrees on each side, and 35 degrees rotation.  
He had pain with the limits of lateral bending and extension.  
These findings warrant no more than a 20 percent evaluation, 
showing moderate limitation of motion.

At the time of the May 1999 VA examination, the range of 
motion findings of the lumbar spine were flexion of 40-45 
degrees, extension to 25 degrees, right side bending of 20-25 
degrees, and left side bending to 25 degrees.  He complained 
of pain at the terminal degrees of motion in the low back.  
The RO considered that these findings showed severe 
limitation of motion and, under the regulations in effect 
prior to September 26, 2003 assigned a 40 percent evaluation, 
effective from April 14, 1997.  

The veteran's lumbosacral strain is rated at 40 percent 
disabling, which is the maximum evaluation under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine, and is also the maximum evaluation under DC 5295 for 
lumbosacral strain under the regulations in effect prior to 
September 26, 2003.   As the evaluation is at the maximum, 
consideration of functional loss due to pain is not required.  
Johnston v. Brown, supra.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath, supra.  
In that regard, consideration has been given to whether any 
other applicable diagnostic code provides a basis for higher 
evaluation for the lumbar spine disability.  As there is no 
evidence that the veteran's lumbar spine is ankylosed, or has 
ever been fractured, 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
and 5289 (prior to Sept. 26, 2003) and DC 5235 (as of Sept. 
26, 2003) are not for application.  There is no medical 
evidence of disc disease of the lumbar spine, therefore DC 
5293 (prior to Sept. 26, 2003) and DC 5243 (as of Sept. 26, 
2003) are not for application.

Under the amended regulations, Diagnostic Code 5235 for 
lumbosacral strain was moved to Diagnostic Code 5237, to be 
evaluated under the general rating formula.  As noted above, 
under the amended regulations, the thoracic spine is included 
with the lumbar spine for evaluation based on range of 
motion.  The normal range of motion for the thoracolumbar 
spine is flexion, zero to 90 degrees; extension, zero to 30 
degrees; left and right lateral flexion, zero to 30 degrees; 
and left and right rotation, zero to 30 degrees.  

The objective criteria under the amended regulations provide 
that for a 40 percent evaluation, forward flexion of the 
lumbar spine must be 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  For a 50 
percent evaluation there must be unfavorable ankylosis of the 
entire thoracolumbar spine, and for a 100 percent evaluation 
there must be unfavorable ankylosis of the entire spine.  As 
noted above, these evaluations include symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Based on the May 1999 VA 
examination findings showing forward flexion of the lumbar 
spine of 40-45 degrees, a 40 percent evaluation or greater is 
not warranted under the amended regulations.  The findings 
would warrant only a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, DCs 5021-5242 (effective Sept. 26, 2003).  The 
revised criteria may not be applied earlier than their 
effective date, and there are simply no manifestations that 
could offer the potential for an evaluation greater than 
20 percent under the revised criteria.  Accordingly, 
evaluation under the new regulations is not more favorable to 
the veteran.  

In summary, for the reasons and bases discussed above, the 
Board finds that the old version of the rating criteria is 
more favorable to the veteran, and the preponderance of the 
competent and probative evidence of record is against 
granting an evaluation in excess of 40 percent for the 
veteran's lumbar spine disability.

C.  Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) for either thoracic 
strain or lumbosacral strain. 

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.

III.  Earlier effective date

The veteran is also seeking an earlier effective date for the 
grant of the evaluation assigned for his thoracic and lumbar 
spine disabilities.  The currently assigned effective date 
for these evaluations is April 14, 1997.  As explained in a 
statement received in February 1999, the veteran believes 
that the increased evaluations should be assigned from 1993 
(apparently September 1993) because that was when the pain in 
his back worsened to the level it was in 1997.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).

The implementing regulation clarifies this to mean except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400; see also 
VAOPGCPREC 12-98, 63 Fed. Reg. 56,704 (1998) (effective date 
of increased rating claims).

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2).  The law governing the 
appropriate effective date for an award of increased 
compensation provides:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof, under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The term "increase" as used in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to 
the next disability level.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

The record shows that, following the initial claim for 
service connection for back pain, myofascial pain syndrome, 
in May 1989, service connection was granted in a July 1989 
rating decision, and a ten percent disability evaluation was 
assigned effective from May 1989.  The veteran did not 
express disagreement with either the disability rating or the 
effective date assigned within one year of the date of that 
decision.  In fact, no additional correspondence was received 
from the veteran regarding the evaluation of the disability 
until April 14, 1997.

A statement received from the veteran on April 14, 1997, 
requested a re-evaluation of his disability status.  He 
claimed that the pain in his back had within the last six 
years become constant, and had limited him in almost every 
capacity.  In July 1997 he wrote that he was still under VA 
care for lower back pain.  

The Board has considered whether an effective date even 
earlier than April 14, 1997, is available, under the law, for 
the increased rating grant.  In particular, we have 
considered whether it is factually ascertainable in the 
record that an increase in disability occurred at an earlier 
date within the one-year period prior to the April 1997 
claim.  See 38 C.F.R. § 3.400(o)(2).  VA outpatient treatment 
records show that the veteran periodically sought treatment 
for low back pain to include within one year of his claim.  
On June 27, 1996, he was seen for a routine visit and his 
condition was unchanged, with no new problem reported.  He 
was in no apparent distress.  The impression was that his low 
back pain was stable.  The veteran did not show for scheduled 
appointments in December 1996, February 1997, and March 1997.  
This medical evidence does not show an ascertainable increase 
during the one-year period prior to April 14, 1997.  Thus, we 
are prohibited from assigning an earlier effective date on 
that basis.  38 C.F.R. § 3.400(o).  

The Board concludes that April 14, 1997, is the earliest 
effective date that may be assigned for a 10 percent 
evaluation for the veteran's service-connected thoracic 
strain and for a 40 percent evaluation for lumbosacral 
strain.  The benefit sought on appeal is accordingly denied.


ORDER

A rating in excess of 10 percent for thoracic strain is 
denied.

A rating in excess of 40 percent for lumbosacral strain is 
denied.

Entitlement to an effective date earlier than April 14, 1997, 
for a 10 percent evaluation for thoracic strain is denied.

Entitlement to an effective date earlier than April 14, 1997, 
for a 40 percent evaluation for lumbosacral strain is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



